Appeals from decisions of the Workmen’s Compensation Board, filed January 22, 1976 and November 24, 1976. The board found *818"that the claimant fell at work * * * injuring his left shoulder * * * that the employer had knowledge of such accidental injury and inadvertently processed the claim through their liability insurance carrier and that claimant was paid $395 for lost time and medical expenses with full knowledge on the part of the employer; that this was for an accidental injury arising out of and in the course of his employment and constitutes an advance payment of compensation to waive the bar under Section 28 of the law.” Substantial evidence supports the determination of the board. Decisions affirmed, with costs to the Workmen’s Compensation Board. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.